Denison, J.
This is an appeal from Gillespie county. The appellant was indicted at the Spring term of the district court of said county for the murder of Edward Burk. At-the Ball term of said court, the cause came on for trial, and upon the trial a verdict was rendered in the following words, viz.: . “We, the jury, find the defendant Zackariah-McDonald guilty of murder in the second degree, and sentence him to the State -penitentiary for the .term of his natural .life.”
*340Upon this verdict a judgment was rendered as follows, to-wit; “ Wheréupon it is adjudged by the court, that the verdict of the jury be approved, and that the prisoner be taken hence to the penitentiary of this State immediately after the adjournment of this-court, and there confined and kept at hard labor for the term of his natural life.”
There was a very full and explicit charge of the court to the jury, in which this court can see no error.
There was also a motion for a new trial overruled by the court, in which overruling this court sees no error.
There is no statement of facts nor any bills of exceptions in the record.
Without a statement of facts this court cannot question the verdict which establishes the guilt of the defendant. And in the absence of bills of exception to the ruling of the court below, these rulings are to be presumed to be correct. The judgment is therefore affirmed.
Affirmed.
Walker, J., did not sit in this case.